IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RUDY W. MOORE,                               : No. 27 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS, AND MR. M. D.                   :
OVERMYER, SUPERINTENDENT OF SCI              :
FOREST,                                      :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus, the “Motion to Add

Additional Complaint” and the “Motion for Order of Default and Order of Discharge” are

DENIED.